871 F.2d 1087
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Johnny BECKHAM, Petitioner-Appellant,v.Ralph EVITTS, Warden, Respondent-Appellee.
No. 88-6204.
United States Court of Appeals, Sixth Circuit.
Feb. 24, 1989.

Before KEITH, NATHANIEL R. JONES and RALPH B. GUY, Jr., Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Petitioner filed this action for habeas corpus relief under 28 U.S.C. Sec. 2254 challenging the constitutionality of a 1986 Kentucky conviction for theft by unlawful taking enhanced as a second degree persistent felony offender.  The district court denied the relief sought and this appeal followed.  Petitioner has submitted a brief pro se as well as a motion for appointment of appellate counsel.


3
Upon consideration, we find the district court correctly disposed of the case at bar.  Petitioner attacks his conviction on two grounds, both of which are premised on a claim of prosecutorial vindictiveness evidenced during plea bargaining.  The plea bargain process at issue was approved in Bordenkircher v. Hayes, 434 U.S. 357, 363-64 (1978).  The petition is meritless.


4
Accordingly, the motion for counsel is denied and the district court's judgment is affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.